                Case 20-40742          Doc 8-1 Filed 07/22/20               Entered 07/22/20 15:42:17         Desc
                                          Certificate of Service             Page 1 of 3




                                   UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF MASSACHUSETTS

IN RE: RACHEL ANN BUTZE                                          CASE NO: 20-40742
                                                                 DECLARATION OF MAILING
                                                                 CERTIFICATE OF SERVICE
                                                                 Chapter:




On 7/22/2020, I did cause a copy of the following documents, described below,
NOTICE OF CONTINUED SECTION 341 MEETING OF CREDITORS




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated
as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 7/22/2020
                                                           /s/ Neil D. Warrenbrand
                                                           Neil D. Warrenbrand 556938
                                                           Law offices of Neil D. Warrenbrand
                                                           One McKinley Square
                                                           Boston, MA 02109
                                                           617 720 2286
                    Case 20-40742           Doc 8-1 Filed 07/22/20                 Entered 07/22/20 15:42:17             Desc
                                               Certificate of Service               Page 2 of 3




                                        UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF MASSACHUSETTS

 IN RE: RACHEL ANN BUTZE                                                CASE NO: 20-40742

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter:




On 7/22/2020, a copy of the following documents, described below,

NOTICE OF CONTINUED SECTION 341 MEETING OF CREDITORS




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 7/22/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Neil D. Warrenbrand
                                                                            Law offices of Neil D. Warrenbrand
                                                                            One McKinley Square
                                                                            Boston, MA 02109
                Case
PARTIES DESIGNATED    20-40742WEREDoc
                   AS "EXCLUDE"      NOT 8-1
                                         SERVEDFiled 07/22/20
                                                VIA USPS           Entered
                                                          FIRST CLASS MAIL 07/22/20 15:42:17       Desc
                                        Certificate
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF        of Service
                                             E-SERVICE"             Page 3 ofNOTICE
                                                         RECEIVED ELECTRONIC   3    THROUGH THE CM/ECF SYSTEM

CASE INFO                                EXCLUDE                                   BANK OF AMERICA
1LABEL MATRIX FOR LOCAL NOTICING         WORCESTER                                 PO BOX 982238
01014                                    U S BANKRUPTCY COURT                      EL PASO TX 79998-2238
CASE 20-40742                            595 MAIN STREET
DISTRICT OF MASSACHUSETTS                WORCESTER MA 01608-2060
WORCESTER
WED JUL 22 15-14-05 EDT 2020



CITI                                     DIGITAL FEDERAL CREDIT UNION              FEDERAL LOAN SERVICE
5800 CORPORATE BLVD                      220 DONALD LYNCH BLVD                     POB 60610
SIOUX FALLS SD 57108-5027                MARLBOROUGH MA 01752-4708                 HARISBURG PA 17106-0610




JPMORGAN CHASE BANK N A                  ANNE J WHITE                              NEIL D WARRENBRAND
BANKRUPTCY MAIL INTAKE TEAM              DEMEO LLP                                 LAW OFFICES OF NEIL D WARRENBRAND
700 KANSAS LANE FLOOR 01                 200 STATE STREET                          ONE MCKINLEY SQUARE
MONROE LA 71203-4774                     BOSTON MA 02109-2605                      BOSTON MA 02109-2630




DEBTOR                                   RICHARD KING
RACHEL ANN BUTZE                         OFFICE OF US TRUSTEE
183 PRINCETON STREET                     446 MAIN STREET
NORTH CHELMSFORD MA 01863-2509           14TH FLOOR
                                         WORCESTER MA 01608-2361
